THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com October 23, 2013 Ms. Anne Nguyen Parker Branch Chief Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Black Rock Petroleum Company Form S-1 Registration Statement File No. 333-189839 Dear Ms Parker: In response to my telephone conversation with Karina Dorin of you staff, please be advised that the Company has filed amendment no. 3 to the foregoing registration statement and included the record date and distribution date for the shares to be spun off.Also, the Company has assumed SEC effectiveness on October 29, 2013 and has dated the prospectus accordingly. Included with the filing of amendment no. 3 are a new auditor’s consent and a new attorney’s consent, currently dated. With respect to SEC effectiveness, the Company will make a separate request for acceleration which will be filed immediately following the filing of this correspondence on EDGAR. Thank you for your cooperation. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL:hdw cc:Black Rock Petroleum Company
